United States Court of Appeals
                      For the First Circuit

No. 13-2076

                          YONG XIU LIN,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                              Before

                        Lynch, Chief Judge,
               Howard and Thompson, Circuit Judges.


     Jeffrey E. Baron and Baron & Shelkin, P.C. on brief, for
petitioner.
     Carmel A. Morgan, Trial Attorney, Office of Immigration
Litigation, Civil Division, Stuart F. Delery, Assistant Attorney
General, and Shelley R. Goad, Assistant Director, on brief, for
respondent.



                           May 14, 2014
          LYNCH, Chief Judge. Petitioner Yong Xiu Lin ("Xiu Lin"),

a native and citizen of China, seeks review of the Board of

Immigration Appeals' (BIA) denial of her second motion to reopen

removal proceedings based on changed country circumstances.       That

motion was filed more than seven years after the denial of Xiu

Lin's first untimely motion to reopen and almost twelve years after

she was first ordered removed to China.      The BIA did not abuse its

discretion in concluding that Xiu Lin's second motion to reopen is

both untimely and number-barred under 8 C.F.R. § 1003.2(c)(2) and

not subject to any exceptions thereto.        We deny the petition for

review.

                                   I.

A.        Prior Proceedings

          Xiu Lin came to the United States on or about June 7,

2000, arriving at Chicago O'Hare International Airport without a

visa or other valid entry document.      Xiu Lin was detained, and the

Immigration and Naturalization Service issued her a Notice to

Appear on June 23, 2000, charging her as removable for having

entered   the   United    States        through   fraud   or   willful

misrepresentation of a material fact, 8 U.S.C. § 1182(a)(6)(C)(i),

and without a valid entry document, id. § 1182(a)(7)(A)(i)(I).      On

July 6, 2000, Xiu Lin was released from custody to go live with her

husband's aunt in New York, New York.




                               -2-
          On   September   5,   2000,   Xiu   Lin   applied   for   asylum,

withholding of removal, and protection under the Convention Against

Torture (CAT), saying that she opposed China's population control

policy and would be forced to undergo involuntary sterilization if

she were returned to China.     Specifically, she said she was fined

for getting married at nineteen, when she was younger than the

legal marriage age in China, in December 1994.         She also said she

was forced to undergo insertion of an intrauterine device (IUD)

three months after her son was born in China on October 6, 1995.

The IUD, however, "dropped out on its own" and, unbeknownst to her,

she became pregnant a second time in 1998.           When she went to a

doctor's appointment, she was forced to undergo an abortion in

March 1998. Xiu Lin's application also said that Chinese officials

had damaged her home.

          An Immigration Judge (IJ) conducted a hearing on Xiu

Lin's application in New York on September 10, 2001, at which both

Xiu Lin and her husband, Xin Ren Chen (Ren Chen),1 testified.           Xiu

Lin testified that five or six local Chinese authorities had used

hammers to smash several windows and doors on the first floor of

her house some time in July 1996 because she had not paid the

government a fine for getting married and having a child too early.



     1
        At the hearing, Xiu Lin testified that her husband left
China in 1998 and had never appeared before an IJ. Ren Chen said
that he had not applied for asylum and that if his wife were to
return to China he would stay in the United States.

                                  -3-
She said that her husband was not home when the officials came,

although her husband later testified that he was there when the

local authorities damaged their house.    Her husband also testified

that the damage occurred in January, not July, of 1996.     Both Xiu

Lin and Ren Chen agreed, however, that they paid the fine on July

11, 1996.

            Xiu Lin also said she had black-and-white photos, which

Ren Chen had taken a few days after the damage occurred as proof.

The IJ noted that the photos were in color, not black and white,

and that they showed damage to the second floor although Xiu Lin

had said it was only to the first floor.     Xiu Lin also testified

that her house in China was across the street from buildings,

whereas her husband had said they lived across from a vacant lot.

            As to the forced abortion, Xiu Lin said that on March 15,

1998, a doctor discovered she was pregnant at a routine exam to

check her IUD. She was then taken to ChangLe County City Hospital,

where she received an injection at her waist right before a new IUD

was placed in her.    When asked about the abortion procedure, she

said only that she delivered the fetus in the bathroom a few hours

later.   When asked about how she was able to deliver the fetus when

a new IUD device had already been inserted, Xiu Lin changed her

testimony and said the IUD device was inserted several days after

the abortion.    She believes she was two months' pregnant at the

time.


                                 -4-
             Xiu Lin also testified that she had called her husband

the day of the abortion to tell him what had happened.    She said he

was waiting for her with their son at her mother's house when she

returned that afternoon.    Ren Chen, in contrast, said that Xiu Lin

did not call him until the night of the abortion to tell him what

had happened.     He said he did not see her until the day after the

abortion and that they met at their own home, not Xiu Lin's

mother's house.

             Xiu Lin said that she gave birth to a daughter on August

12, 2001, in Boston, Massachusetts, where her parents live as

lawful permanent residents.

             On September 10, 2001, the IJ found that Xiu Lin was not

credible.     In an oral opinion, the IJ first noted that Xiu Lin's

testimony was very "general and meager" and lacked detail on

important aspects of her asylum claim.      The IJ doubted that the

forced abortion actually occurred, as Xiu Lin was not able to

describe the procedure and knew very few specifics about the actual

operation.     The IJ also went through the numerous inconsistencies

between Xiu Lin and Ren Chen's testimony regarding both the damage

to their home and the details about what happened the day of Xiu

Lin's forced abortion.     When given the opportunity to explain the

major contradictions, Xiu Lin had said only that she had a tough

night and had given the wrong answer.




                                  -5-
            The IJ also doubted the authenticity of the documents

from China in Xiu Lin's application.              In particular, he did not

believe that the photos of a damaged house depicted Xiu Lin's home

in China.     He also questioned the authenticity of an "abortion

certificate," which Xiu Lin said was proof of the forced abortion.

The   IJ   explained     that   State     Department    reports   said   Chinese

hospitals issued certificates to patients that requested them in

order to get sick leave after voluntary abortions but that the

certificates were not typically issued after forced abortions.

            After considering the record evidence and finding Xiu Lin

not   credible,    the    IJ    denied    Xiu   Lin's   request   for    asylum,

withholding of removal, and CAT relief and ordered her removed to

China.2

            On February 19, 2002, Xiu Lin requested that the BIA

order another merits hearing because part of the hearing was not

transcribed.      On August 22, 2002, the BIA noted that one of the

tape recordings of the hearing was blank and remanded the case to

the Immigration Court with instructions that it take "necessary and

appropriate"    steps     to    prepare    a    complete   transcript    of   the

proceedings, including a new hearing if necessary.                On September

16, 2002, the IJ changed the venue of the proceedings to Boston,



      2
        Xiu Lin had conceded that she was removable for having
entered without a valid entry document under 8 U.S.C.
§ 1182(a)(7)(A)(i)(I).    The IJ found there was insufficient
evidence to support the additional fraud charge against Xiu Lin.

                                         -6-
Massachusetts because Xiu Lin had moved from New York City to

Malden, Massachusetts in July 2002.

          On September 30, 2003, the parties convened before a new

IJ in Boston.    They stipulated that the facts stated in the

original oral decision accurately reflected what was said during

the merits hearing, so there was no concern that the oral decision

was inconsistent with the contents of the blank tape. As a result,

the IJ determined that another merits hearing was not necessary and

re-issued the original decision denying Xiu Lin's application for

relief from removal.   Xiu Lin appealed to the BIA, and on February

1, 2005, the BIA affirmed the IJ's decision, including the adverse

credibility finding, and dismissed the appeal.   This court denied

Xiu Lin's petition for review on November 23, 2005, stating that

the IJ's findings that Xiu Lin was not credible and had presented

suspect documentary evidence were amply supported by the record.

Yuan3 v. Gonzales, 155 F. App'x 7 (1st Cir. 2005).

          On March 20, 2006, Xiu Lin filed her first motion to

reopen the removal proceedings, stating that her father had become

a U.S. citizen and had filed an immigrant visa petition on her

behalf.   On May 16, 2006, the BIA denied Xiu Lin's motion as

untimely because it was not filed within ninety days of the BIA's




     3
        The full caption refers to the petitioner as "Xiu Li Yuan
a/k/a Yong Xiu Lin."

                                -7-
February 1, 2005 decision dismissing her appeal.      See 8 C.F.R.

§ 1003.2(c)(2).    That decision is not before us.

B.          Second Motion to Reopen

            On May 24, 2013, more than seven years after her first

untimely motion, Xiu Lin moved the BIA to reopen a second time.

She argued there was new material evidence not available during her

2001 removal proceedings showing that China currently enforces its

one-child policy using "force and extreme coercion tantamount to

force."     She said this ramped-up, coercive enforcement made it

probable that she would be subjected to sterilization in China

because she has three children in violation of the one-child

policy: a son born in China in 1995, and two daughters born in

Boston in 2001 and 2005.   As a result, she asked the BIA either to

exercise its discretion to sua sponte reopen proceedings, 8 C.F.R.

§ 1003.2(a), or to find her excused from complying with the number

and time limits on motions to reopen based on a showing of changed

circumstances in China, see id. § 1003.2(c)(3)(ii).

            As evidence, Xiu Lin submitted an unsigned and unsworn

letter from the Family Planning Office in her hometown of ChangLe

City, Fujian Province, which was allegedly sent to Xiu Lin's sister

in China.     The letter said Xiu Lin would be sterilized if she

returned to China with her American-born children.        She also

submitted letters from two women who said they were sterilized when

they returned to China after giving birth to children abroad.   Xiu


                                 -8-
Lin's evidence also included an Amnesty International report and

news articles documenting the mass sterilization of people in

Puning County, Guangdong Province, China in April and September

2010 to meet local birth control quotas.         These reports did not

address changes to enforcement of the one-child policy in Fujian

Province, where Xiu Lin is from.

          The BIA denied Xiu Lin's motion to reopen in a detailed

decision on July 31, 2013.        The BIA found that Xiu Lin had not

shown that the unauthenticated documents from China were genuine or

reliable. Relatedly, the BIA found there was insufficient evidence

that Xiu Lin would likely suffer mistreatment or economic harm

amounting to persecution based on the birth of her son in China and

two American-born daughters.      Finally, the BIA concluded Xiu Lin's

evidence was insufficient to establish a material change in country

conditions so as to exempt her second motion from the requirements

that she file only one motion to reopen within ninety days of the

BIA's 2005 final decision in her removal proceedings.               It also

declined to sua sponte reopen her proceedings.

                                   II.

          Motions   to   reopen    are   disfavored   given   the    public

interest in the prompt conclusion of removal proceedings. Perez v.

Holder, 740 F.3d 57, 61 (1st Cir. 2014).      As a result, the BIA has

considerable latitude in deciding those motions.          See Perera v.

Holder, ___ F.3d ___, 2014 WL 1613670, at *3 (1st Cir. Apr. 22,


                                   -9-
2014). We review the BIA's decision under the "highly deferential"

abuse of discretion standard.         Id. (quoting Roberts v. Gonzales,

422 F.3d 33, 35 (1st Cir. 2005)).            We uphold the BIA's decision

"unless the complaining party can show that the BIA committed an

error of law or exercised its judgment in an arbitrary, capricious,

or irrational way."        Perez, 740 F.3d at 61-62 (quoting Liu v.

Holder, 727 F.3d 53, 56 (1st Cir. 2013)).

            It is undisputed that Xiu Lin's second motion to reopen

is both number-barred and untimely.            8 C.F.R. § 1003.2(c)(2).

"[A]n exception to these bars exists if the . . . motion is based

on 'previously unavailable information showing material changed

circumstances' and the petitioner's proof makes out 'a prima facie

case sufficient to ground a claim of eligibility for the underlying

substantive relief.'"       Perera, 2014 WL 1613670, at *3 (quoting

Gasparian v. Holder, 700 F.3d 611, 613 (1st Cir. 2012)).            Xiu Lin

challenges several aspects of the BIA's determination that she has

not   met   the   "heavy   burden"     of    proving   materially   changed

circumstances.    Zhu v. Holder, 622 F.3d 87, 92 (1st Cir. 2010).

            She first argues that the BIA did not address her

argument that the use of coercive methods to force sterilizations

in Puning County, Guangdong Province, in 2010 showed "there is no

longer a national prohibition [on] the use of force in family

planning    matters   in     China"    and     so   demonstrated    changed




                                     -10-
circumstances.    The argument lacks merit, as the BIA addressed and

rejected Xiu Lin's argument, saying:

             Her claim that there have been reports of some
             incidents of coercion to meet birth targets in
             some areas of China, contrary to the national
             policy, is not sufficient to establish that
             she will likely suffer mistreatment amounting
             to persecution based on the birth of her first
             child in China and two other children in the
             United States.

The fact that the BIA addressed Xiu Lin's broader claim of coerced

sterilizations occurring "in some areas of China," rather than a

subset of that argument based on specific events in Puning County,

does not matter.     We have said that the BIA "is not required to

dissect in minute detail every contention that a complaining party

advances."     Raza v. Gonzales, 484 F.3d 125, 128 (1st Cir. 2007).

Nor need the BIA discuss each piece of evidence proffered, Wu v.

Holder, 737 F.3d 829, 833 (1st Cir. 2013), although the BIA here

explicitly    acknowledged   the   media   reports   that   Xiu   Lin   had

submitted as evidence.

             Xiu Lin's evidence as to forced sterilizations in Puning

County showed only isolated crackdowns of enforcement of China's

one-child policy in a single county of China, located in Guangdong

Province, not Xiu Lin's native Fujian Province.        Xiu Lin does not

suggest that she would be required to live in Guangdong Province.

Rather, she argues that evidence as to coercive sterilizations in

Puning County, Guangdong Province is material because both Puning

and her native county are rural areas and so likely to have similar

                                   -11-
enforcement policies.      However, Xiu Lin points to no evidence that

enforcement practices are the same across different rural counties

and provinces in China.        See Wu, 737 F.3d at 834 (explaining

petitioner's burden to "link general reports of ongoing persecution

with his own individualized risk of future persecution").                If

anything, the evidence in support of Xiu Lin's motion undermines

her argument, as it emphasizes the extent to which local rules

implementing     China's   population    control     policy   vary   across

provinces.

             Under these circumstances, the BIA did not abuse its

discretion in concluding that Xiu Lin's evidence as to coercion in

"some areas of China" was insufficient to establish either a

likelihood of persecution or materially changed circumstances. See

Smith v. Holder, 627 F.3d 427, 434 (1st Cir. 2010); see also Li v.

Att'y Gen. of U.S., 443 F. App'x 721, 723-24 (3d Cir. 2011) (per

curiam) (finding no abuse of discretion in BIA's conclusion that

evidence of coercive sterilizations in Puning County, Guangdong

Province were not material to a showing of changed conditions in

petitioner's native Fujian Province (citing Yuan v. Att'y Gen. of

U.S., 642 F.3d 420, 426 (3d Cir. 2011))).

             Xiu Lin next attacks the BIA's conclusion that she did

not "sufficiently authenticate[]" documents from China and so has

failed to show they are of "sufficient evidentiary worth to support

reopening    these   proceedings."       None   of   the   documents   were


                                  -12-
authenticated pursuant to the procedure set forth in 8 C.F.R.

§ 1287.6(b).     While we have previously held that this regulation

"'offers      only   a    method--not      the    exclusive    method--for

authenticating a record in an asylum case,' and that noncompliance

with § 1287.6 'is not an absolute bar to the admissibility of a

foreign document in an asylum hearing,'"         Zheng v. Holder, 502 F.

App'x 13, 16 (1st Cir. 2013) (quoting Jiang v. Gonzales, 474 F.3d
25, 29 (1st Cir. 2007)), Xiu Lin has made no attempt to employ any

alternative avenue of authentication.          Her failure to do so looms

large due to the IJ's earlier finding that she had submitted false

documents in her original application, including a fake "abortion

certificate" purportedly issued by a Chinese hospital.

           Relatedly, Xiu Lin's criticism of the BIA's consideration

of her "previous lack of candor" is frivolous.          The IJ had found

not only that her testimony at the original merits hearing was

unbelievable but also that some of the documents she had submitted

were false.    We have repeatedly said that credibility findings can

inform the evidentiary weight the BIA ascribes to unauthenticated

documents in a later, related proceeding, as they did in this case.

Zhu, 622 F.3d at 92 (saying adverse credibility finding supports

BIA's   decision     to    accord    limited     evidentiary    value   to

unauthenticated document); Tsai v. Holder, 505 F. App'x 4, 8 (1st

Cir. 2013) (same).




                                    -13-
             As to the unsworn and unsigned document purporting to be

from the "ChangLe City HangCheng Street Family Planning Office,"

Xiu Lin claims that she sufficiently authenticated it through a

letter from her sister in China.              Not so.     Especially given the

prior finding that Xiu Lin was not credible, the BIA was within its

discretion to conclude that "[t]he unsworn statement of [Lin's

sister] . . . appears to be created for the purpose of litigation,

and    is    from   an   interested    witness     not     subject      to    cross-

examination."       See Zheng v. Mukasey, 546 F.3d 70, 72 (1st Cir.

2008) (finding, where IJ had previously determined the petitioner

was not credible, that "[a]bsent substantiation, self serving

affidavits from petitioner and her immediate family are of limited

evidentiary value").         Nor was the BIA required to accept the

ChangLe Family Planning Office seal on the document as adequate

proof of its authenticity.         See Zheng v. Holder, 502 F. App'x 13,

16    (1st   Cir.   2013)   (per   curiam)     (holding    BIA    did   not    abuse

discretion in according less weight to document purporting to be

from a Village Committee of a Chinese province where there was no

evidence that seal on document was genuine).

             Xiu Lin also complains that the BIA erred in discounting

the    relevance    of   documents    taken    from     other    people's     asylum

applications, which include letters from two women who said they

were forced to undergo sterilizations in Fujian Province after

having children abroad.       The BIA said the women were not similarly


                                      -14-
situated to Xiu Lin.            Neither of the women had been sterilized

after returning to China with children born in the United States.

See Chen v. Holder, No. 12-1883, 2013 WL 7083273, at *2 (1st Cir.

June   28,     2013)    (concluding      that    "declarants    simply    were    not

similarly situated" to petitioner under similar circumstances).

The women's statements were unsworn, and their "sterilization

certifications" were unauthenticated. See Chen v. Holder, 675 F.3d
100, 106-07 (1st Cir. 2012) (holding that BIA had discretion to

discount      evidentiary      value     of   comparable     documents    that    were

unauthenticated).            In addition, the two women claimed to have

undergone abortions in July 2004 and August 2008, times during

which we have noted that family planning enforcement efforts in

Fujian Province were "lax" and "uneven."                   See, e.g., Zheng, 546
F.3d at 73 (quoting In re J-W-S, 24 I. & N. Dec. 185, 193 (B.I.A.

2007)).        For    all    these   reasons,    the   BIA    did   not   abuse   its

discretion in finding this anecdotal evidence was insufficient to

support reopening Xiu Lin's removal proceedings.

               Finally, Xiu Lin argues the BIA erred in concluding that

she    has    not    shown    economic    harm   amounting     to   persecution.

"[E]conomic disadvantage must be severe and deliberate to rise to

the level of persecution."             Wu v. Holder, 741 F.3d 211, 215 (1st

Cir. 2013).          Xiu Lin asserts she has proven she will suffer a

ruinous fine amounting to economic persecution if she returns to

China.       However, she points only to a 2010 Human Rights Report on


                                          -15-
China, which says that fees for having unapproved children "can

reach 10 times a person's annual disposable income." (emphasis

added).   Xiu Lin's other evidence says only that fines are imposed

on violators of the one-child policy but does not address the

severity of those fines.       The BIA was neither arbitrary nor

irrational   in   concluding   this    evidence   was   inadequate   to

demonstrate economic persecution.4

                                III.

           For the reasons stated, the petition for review is

denied.




     4
        As a result, we need not address Xiu Lin's other argument
as to this economic persecution claim.

                                -16-